Title: David Humphrey’s Memorandum, 23 December 1780
From: Humphreys, David
To: 


                        
                            
                                c.23 December 1780
                            
                        
                        Memorandum of a Plan, for Surprizing, and bringing off Genl Knyphausen or the Commanding Officer of the Posts
                            on the North End of York Island, from Morris’s House.
                        1. The Detachment for this Enterprize ought to consist of nearly 100 Men, to be transported in 10 Whale
                            Boats, but a less number of both may possibly do.
                        2. In order to prevent suspicion of the real object, a Capt. & 50 Oarsmen might be immediately
                            furnished from the Connecticut Line (which does no Garrison or extra fatigue duty) to reinforce the Water Guards; to
                            prevent the surprize, and assist in defending the Post at Dobbs’ ferry in case of an attack. four of the lightest Boats at
                            the Point to be fitted for this service.
                        3. With this Detachment, the Guard Boats, and some occasional ones. I would attempt the execution, after the full
                            Moon—about Christmas or New Year—choosing a dark, or stormy night, for the purpose, to elude the guards, and render the
                            success more certain.
                        4. Should the River become impassable with ice the Enterprize must be postponed ’till it opens, when the
                            guard Ships will probably be out of the way, but I would not loose Sight of it—And the preparation of Boats &c.
                            under the above pretext cannot do any injury to the scheme.
                        5. When the Boats for the expedition are collected at Kings Ferry, or below, and every thing is in
                            readiness—the Ebb Tide must be so improved, as to fall down with it on the West side of the River to the landing nearest
                            to Morris’s House—from whence the Party must proceed with the utmost silence & rapidity to execute the design, and
                            make good their retreat having left a guard to secure the Boats.
                        6. The principal obstacles that are to be apprehended, will arise from our ignorance of the disposition of
                            the Enemy’s Guards, and the want of good Guides to carry the Party directly to the House—the latter are indispensably
                            necessary and must if possible be provided, without giving any occasion for suspicion.
                        7. If there are Ships in the River, the Detachment on its return, must be disembarked at Fort Lee, &
                            marched by land—otherwise the Boats may proceed up the River. The success depends so entirely on a total surprize, and
                            consequently on the most perfect secresy; that the object should not be communicated to a single Person, till the moment
                            the expedition is ripe for execution. As the Plan is simple, and does not rest on a complication of co–operating
                            circumstances; it is to hoped the prosecution of it, would be attended with the less embarrassment, and that even the want
                            of success would not involve such disagreeable consequences as might otherwise follow.
                        
                            D. Humphrys
                        
                    